Citation Nr: 18100318
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-31 800A
DATE:	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a bilateral hearing loss disability is granted.
FINDINGS OF FACT
1. The competent and probative evidence of record demonstrates that the Veteran was exposed to acoustic trauma during service without the benefit of hearing protection.
2. The competent and probative evidence of record demonstrates that symptoms of the Veterans bilateral hearing loss disability began in and have been continuous since discharge from service.
CONCLUSION OF LAW
Resolving all doubt in the Veterans favor, the criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1112, 1113, 1131, 1154(a); 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served on active duty from October 1979 to October 1982.
The Veteran is claiming service connection for a bilateral hearing loss disability due to exposure to acoustic trauma during active service. 
Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic diseases, including sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
At the outset, the Board notes that the Veteran has a current diagnosis of a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.
The Board also finds competent and credible evidence of noise exposure during service.  The Veteran has reported that he was exposed to acoustic trauma during service, namely during Scout Sniper school, where he was exposed to munitions and explosions on a daily basis without the benefit of hearing protection.  His service personnel records demonstrate that he completed a Scout Sniper course in December 1981.  Thus, the Board finds that the Veterans reports of noise exposure are credible and are also consistent with the circumstances of his service, and concedes exposure to acoustic trauma.  See 38 U.S.C. § 1154(a).
Therefore, the Board turns to whether there is a causal relationship between the Veterans currently diagnosed bilateral hearing loss disability and his exposure to acoustic trauma during service.  Service treatment records are silent for complaints of or treatment for hearing loss.  In his August 1979 report of medical history, the Veteran did not report any difficulty hearing or any ear trouble.  At his August 1979 entrance examination, although there was some evidence of left ear hearing loss, the Veterans audiogram reflects he had normal hearing for VA purposes.  See 38 C.F.R. § 3.385.  Thus, he did not have a preexisting hearing loss disability.  
There is no separation examination of record.  The Veteran has reported that he first experienced decreased hearing acuity during active service and that his symptoms have persisted since that time.  He stated he met his now wife shortly after separating from active duty and that she and other family members have noticed that he has had difficulty hearing.  He has also indicated that he always wore hearing protection in his post-service civilian employment and while participating in post-service recreational activities.  A February 2013 VA examiner was unable to provide a medical opinion regarding the Veterans diagnosed hearing loss without resorting to speculation, citing no evidence of audiometric testing at separation.

(CONTINUED ON NEXT PAGE)

The Board finds there is credible and competent evidence of exposure to acoustic trauma while in service and notes that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  Resolving all doubt in his favor, the Board also concludes that symptoms of the Veterans currently diagnosed hearing loss disability began in and have been continuous since discharge from service.  Accordingly, service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

 
 
Evan M. Deichert
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Jessica OConnell, Associate Counsel  

